Citation Nr: 1207055	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-31 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 23, 2002, for the grant of service connection for right elbow injury with traumatic arthritis (right elbow disability).

2.  Entitlement to a rating higher than 10 percent for right elbow disability, for the period prior to September 30, 2005.  

3.  Entitlement to a rating higher than 20 percent for right elbow disability, for the period from September 30, 2005.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1961 to April 1964.

This appeal to the Board of Veterans' Appeals (Board) is from February 2005 and May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over his claims was subsequently transferred to the RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.

The Veteran filed a claim for an increased rating for his right elbow disability in November 2004.  The February 2005 rating decision denied the Veteran's claim for an increased rating beyond 10 percent for his service-connected right elbow disability.  He filed a notice of disagreement in March 2005 that was followed by the issuance of a statement of the case in July 2005.  New and material evidence was subsequently received and associated the claims file, to include a September 2005 VA examination report.  The December 2006 rating decision increased the rating for the right elbow disability from 10 to 20 percent, but only retroactively effective from September 30, 2005, the date of a VA compensation examination.    A statement received from the Veteran in July 2007 perfected the appeal.  See Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011) (held that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim).  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

A review of the record also shows that on August 10, 2005 the Veteran filed a claim for an effective date earlier than December 23, 2002, for the grant of service connection for the right elbow disability.  Subsequently, in a May 2007 rating decision, the RO denied an earlier effective date for service connection for the right elbow disability.  The Veteran responded by submitting a timely July 2007 notice of disagreement to initiate an appeal.  The RO then issued a statement of the case in July 2009 on the issue of an earlier effective date, but incorrectly characterized the issue as an earlier-effective-date claim for the higher 20 percent rating; when, in fact, the Veteran has appealed the effective date assignment for the grant of service connection for the right elbow disability.  The Veteran then attempted to perfect an appeal of all claims for appeal by submission of a timely substantive appeal (VA Form 9) in August 2009.  

The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim. 

Here, the RO certified for appeal the Veteran's claim for an "earlier effective date for right elbow injury with traumatic arthritis" on its November 2009 Certification of Appeal (VA Form 8).  It is not clear whether this refers to an earlier-effective-date claim for the grant of service connection or an earlier-effective-date claim for the higher 20 percent rating.  As mentioned, the May 2007 rating decision addressed a denial of the former formulation of the issue.  Because any appeal stems from the RO's May 2007 rating decision, the Board finds the Veteran has perfected an appeal for an effective date earlier than December 23, 2002, for the grant of service connection for the right elbow disability.  See Percy, 23 Vet. App. at 37.  The Veteran has therefore perfected an appeal of effective date assignment for the grant of service connection for the right elbow disability, so the matter is presently before the Board.  

During the pendency of the appeal, in a May 2009 rating decision, the RO denied an additional claim by the Veteran for TDIU, based on his asserted inability to work due to the service-connected right elbow disability.  Since the Veteran failed to appeal this denial of his TDIU claim, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Moreover, there is no additional medical evidence indicating unemployability due to his right elbow disability nor reassertion of a TDIU claim by the Veteran, so there is no basis for the Board to take jurisdiction of this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Veteran initially requested a Travel Board hearing, but subsequently withdrew this request in writing in November 2011 through a written statement from his accredited representative.  38 C.F.R. § 20.704(e) (2011).  The Veteran also submitted additional private medical evidence and waived his right to have the RO initially consider the evidence not already on file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2011).

The increased rating claim for a right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2003 RO rating decision granted service connection for residuals of a right elbow injury with traumatic arthritis, and assigned an initial disability rating of 10 percent, retroactively effective from December 23, 2002, the date of receipt of the original claim for service connection.  

2.  Although notified of the May 2003 decision, the Veteran did not initiate an appeal of that determination with respect to assignment of the effective date of grant of service connection for the right elbow disability.  

3.  In August 2005, the Veteran submitted a claim for an earlier effective date for the award of service connection for the right elbow disability; the Veteran asserted the award should date back since separation from active military service, so from April 12, 1964.    

CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to December 23, 2002, for the grant of service connection for residuals of a right elbow injury with traumatic arthritis, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

As the resolution of the Veteran's appeal for an earlier effective date for the award of service connection for the right elbow disability is dependent on the United States Court of Appeals for Veterans Claims (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

II.  Analysis

The Veteran seeks an earlier effective for the award of service connection for the right elbow disability, prior to the currently assigned date of December 23, 2002.  

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a)  (2009).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A report of examination or hospitalization will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).

Appellate review of a rating decision is initiated by the timely submission of a notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, completed by the timely submission of a substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

It is helpful to recount the procedural history of this case.  

The Veteran initially filed a claim for service connection for "injury to right arm," on December 23, 2002.  

A May 14, 2003 rating decision granted service connection for residuals of a right elbow injury with traumatic arthritis, and assigned an initial disability rating of 10 percent, retroactively effective from December 23, 2002, the date of receipt of the original claim for service connection.  The RO issued appropriate notice of his procedural and appellate rights on May 19, 2003.  The Veteran did not then appeal for an earlier effective date for award of service connection for the right elbow disability, i.e., prior to December 23, 2002.  The Board finds the May 2003 decision is final and binding on the Veteran as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  The Veteran also did not submit any additional evidence within a year of that decision concerning the effective date assignment for the award of service connection.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  There is no formal or informal claim submitted prior to May 2004 that concerns the effective date assignment of the award of service connection for the right elbow disability.  

Significantly, on August 10, 2005, the Veteran filed a claim for an effective date earlier than December 23, 2002, for the grant of service connection for the right elbow disability.  He contends the effective date assignment should be earlier, dating back to immediately after separation from active military service, so on April 12, 1964.  

Subsequently, in a May 2007 rating decision, the RO denied an earlier effective date for service connection for the right elbow disability.  As discussed above, the RO perfected an appeal of this decision, such that the effective-date issue is presently before the Board.

Again, under the applicable criteria, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (2011).

The Board has no discretion in the disposition of the Veteran's present appeal.  
Under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In Rudd, the Veteran sought earlier effective dates for various benefits, by attempting to overcome final unappealed rating determinations dated years earlier.  The Court held that a final decision of the Secretary was subject to revision only on the grounds of CUE, or upon the presentation of new and material evidence to reopen.  However, because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards.  The Court concluded that there was no proper claim, and dismissed the case.  Id.

The issue of CUE in the prior May 2003 rating decision has not been raised by the Veteran and, therefore, is not before the Board at this time.

Applying the holding in Rudd to the facts of this case, the Board finds it has no authority to revise the currently assigned effective date for the grant of service connection, of December 23, 2002, for the right elbow disability.  The Board acknowledges the Veteran's contention that the award of service connection for the right elbow disability should extend back to immediately after separation from active duty (September 12, 1964), but there is simply no basis for such a claim under the law.  The Board emphasizes that a May 2003 rating decision awarded service connection for the right elbow disability effective from December 23, 2002.  

Because the Veteran did not timely perfect an appeal of the May 2003 rating decision, it follows that this determination became final and binding on the Veteran with respect to the assignment of the effective date of service connection.  The Veteran filed a freestanding claim for an earlier effective date in August 2005.  See Rudd, 20 Vet. App. at 296.  Consequently, the Veteran's present claim is barred as a matter of law and, therefore, dismissed.  Rudd, 20 Vet. App. at 296.

ORDER

The claim for entitlement to an effective date prior to December 23, 2002, for the grant of service connection for the right elbow disability, is dismissed. 


REMAND

VA Compensation & Pension (C&P) Examination

The Veteran's service-connected right elbow disability must be reexamined to reassess its severity.  His private treatment records and personal statements indicate his right elbow disability has progressively worsened.  Moreover, in a November 2011 statement, Dr. J.N. observed neurological manifestations of his disability, in a slightly positive Tinel's sign over the ulnar nerve.  The Veteran has also submitted medical literature on ulnar nerve entrapment, suggesting he believes he has this condition.  However, these more recent records do not provide sufficient medical findings, in and of themselves, to rate the Veteran's disabilities.  The Board emphasizes that this appeal has been ongoing for several years, providing further reason for obtaining a reexamination.  The Veteran's last pertinent C&P examination was in September 2005, so almost six and a half (6 1/2) years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

VA Treatment Records

A review of the claims file shows that the Veteran has received treatment through the Bay Pines VA Medical Center (VAMC).  The most recent records from that facility are dated in February 2009.  Any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the service-connected right elbow disability from the Bay Pines VAMC for the period from February 2009 to the present.

2.  Schedule the Veteran for an appropriate VA compensation examination to reassess the severity of the Veteran's right elbow disability, including orthopedic and neurological manifestations and symptoms.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

Describe all symptoms caused by the service-connected right elbow disability, as well as the severity of each symptom.  The examiner should report the range of motion measurements for the right elbow in degrees.  The examiner should also address whether the right elbow exhibits pain, weakened movement, excess fatigability, or incoordination on movement.  If feasible, the examiner should address whether there are additional degrees of loss of range of motion, due to any of the following:  (1) pain on use, including during flare- ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.  

The examiner should identify all neurological manifestations.  If neurological symptoms are deemed to be related to the right elbow disability, the examiner should identify the affected nerve group.  He or she should also state whether there is complete paralysis of the affected nerve or whether the Veteran experiences severe, moderate, or mild incomplete paralysis.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

3.  Then readjudicate the remaining claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


